 


113 HR 2673 IH: Portfolio Lending and Mortgage Access Act
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2673 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2013 
Mr. Barr introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Truth in Lending Act to provide that residential mortgage loans held on portfolio qualify as qualified mortgages for purposes of the presumption of the ability to repay requirements under such Act. 
 
 
1.Short titleThis Act may be cited as the Portfolio Lending and Mortgage Access Act.  
2.Loans held on portfolio treated as qualified mortgagesSection 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended by adding at the end the following:

(F)Loans held on portfolioThe term qualified mortgage includes a residential mortgage loan made by a creditor so long as such loan appears on the balance sheet of such creditor.. 
 
